     Case: 1:20-cv-07286 Document #: 31 Filed: 01/13/21 Page 1 of 6 PageID #:3291




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

PEANUTS WORLDWIDE LLC,
                                                     Case No. 20-cv-07286
               Plaintiff,
                                                     Judge Jorge L. Alonso
v.
                                                     Magistrate Judge Jeffrey Cummings
THE PARTNERSHIPS and
UNINCORPORATED ASSOCIATIONS
IDENTIFIED ON SCHEDULE “A”,

               Defendants.


               MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF’S
               MOTION FOR ENTRY OF A PRELIMINARY INJUNCTION

       Plaintiff Peanuts Worldwide LLC (“Plaintiff”) submits this Memorandum of Law in

support of its Motion for Entry of a Preliminary Injunction.
      Case: 1:20-cv-07286 Document #: 31 Filed: 01/13/21 Page 2 of 6 PageID #:3292




                                      MEMORANDUM OF LAW

I.        INTRODUCTION

          Plaintiff Peanuts Worldwide LLC (“Plaintiff”) brings the present action against the

defendants identified on Schedule A to the Complaint (collectively, “Defendants”) for federal

trademark infringement and counterfeiting (Count I) and false designation of origin (Count II).

As alleged in Plaintiff’s Complaint [1], the Defendants are promoting, advertising, distributing,

offering for sale, and selling products using infringing and counterfeit versions of Plaintiff’s

federally registered trademarks, unauthorized copies of Plaintiff’s federally registered

copyrighted designs, or both (collectively, the “Unauthorized Peanuts Products”) through at least

the fully interactive, e-commerce stores1 operating under the seller aliases identified in Schedule

A to the Complaint (the “Seller Aliases”).

II.       STATEMENT OF FACTS

          On December 21, 2020, this Court granted Plaintiff’s Ex Parte Motion for Entry of a

Temporary Restraining Order (“the TRO”). [22]. The TRO authorized Plaintiff to provide

notice of these proceedings and the preliminary injunction hearing to Defendants by

electronically publishing a link to the Complaint, the TRO and other relevant documents on a

website and by sending an e-mail to the e-mail addresses identified in Exhibit 3 to the

Declaration of Carrie J. Dumont and any e-mail addresses provided for Defendants by third

parties that includes a link to said website. [22] at ¶ 7. On January 4, 2021, this Court granted

Plaintiff’s Ex Parte Motion to Extend the Temporary Restraining Order until January 19, 2021.

[29]. Since and pursuant to entry of the TRO, financial accounts associated with the Seller

Aliases have been frozen.           See Declaration of Justin R. Gaudio (hereinafter, “Gaudio

Declaration”) at ¶ 2.       Plaintiff respectfully requests that this Court convert the TRO to a

1
    The e-commerce store urls are listed on Schedule A to the Complaint under the Online Marketplaces.

                                                     1
       Case: 1:20-cv-07286 Document #: 31 Filed: 01/13/21 Page 3 of 6 PageID #:3293




preliminary injunction against Defendants, so that they remain enjoined from the manufacture,

importation, distribution, offering for sale, and sale of Unauthorized Peanuts Products during the

pendency of this litigation.     As part of the Preliminary Injunction, Plaintiff requests that

Defendants’ financial accounts remain frozen until completion of these proceedings.

III.     ARGUMENT

         A.     A Preliminary Injunction Extending Relief Already Granted in the TRO Is
                Appropriate

         Plaintiff respectfully requests that this Court convert the TRO to a preliminary injunction

to prevent further unlawful conduct by Defendants. Courts addressing similar allegations of

Internet-based counterfeiting have also issued preliminary injunctions following a temporary

restraining order. See, e.g., Deckers Outdoor Corporation v. The Partnerships, et al., No. 15-cv-

3249 (N.D. Ill. May 6, 2015) (unpublished).

                i.      This Court Has Already Found that the Requirements for a Preliminary
                        Injunction Have Been Satisfied

         Since the standard for granting a TRO and the standard for granting a preliminary

injunction are identical in this Circuit, the requirements for entry of a preliminary injunction

extending the TRO have been satisfied. See, e.g. Charter Nat’l Bank & Trust v. Charter One

Fin., Inc., No. 1:01-cv-00905, 2001 WL 527404, *1 (N.D. Ill. May 15, 2001) (citations omitted).

A temporary restraining order or preliminary injunction may be issued upon a showing that: “(1)

there is a reasonable likelihood that Plaintiff will succeed on the merits; (2) Plaintiff will suffer

irreparable injury if the order is not granted because there is no adequate remedy at law; (3) the

balance of hardships tips in Plaintiff’s favor; and (4) the public interest will not be disserved by

the injunction.” Columbia Pictures Indus., Inc. v. Jasso, 927 F. Supp. 1075, 1076 (N.D. Ill.

1996).     By virtue of this Court’s entry of the TRO, it has already found that the above

requirements have been satisfied.

                                                  2
      Case: 1:20-cv-07286 Document #: 31 Filed: 01/13/21 Page 4 of 6 PageID #:3294




               ii.    The Equitable Relief Sought Remains Appropriate

        The Lanham Act authorizes courts to issue injunctive relief “according to principles of

equity and upon such terms as the court may deem reasonable, to prevent the violation of any

right of the registrant of a mark ….” 15 U.S.C. § 1116(a).

        Plaintiff requests conversion of the TRO to a preliminary injunction so that Defendants’

accounts remain frozen.      Since entry of the TRO, Amazon has provided Plaintiff with

information, including the identification of financial accounts linked to the Seller Aliases which

were offering for sale and/or selling Unauthorized Peanuts Products.         In the absence of a

preliminary injunction, Defendants may attempt to transfer financial assets to offshore accounts.

Therefore, Defendants’ assets should remain frozen for the remainder of the proceedings.

        The amount of damages to which Plaintiff is entitled as set forth in the Complaint far

exceeds any amount contained in any of the Defendants’ frozen financial accounts. For example,

Plaintiff’s prayer for relief requests statutory damages of $2 million from each Defendant. [1].

In addition, and as established in Plaintiff’s TRO Memorandum [11], many federal courts,

including the Northern District of Illinois, have granted orders preventing the fraudulent transfer

of assets. See, e.g., Lorillard Tobacco Co. v. Montrose Wholesale Candies & Sundries, Inc., No.

1:03-cv-04844, 2005 WL 3115892 (N.D. Ill. Nov. 8, 2005). As such, an order continuing to

freeze the Defendants’ assets should be granted.

IV.     CONCLUSION

        In view of the foregoing, Plaintiff respectfully requests that this Court enter the

preliminary injunction.




                                                   3
   Case: 1:20-cv-07286 Document #: 31 Filed: 01/13/21 Page 5 of 6 PageID #:3295




Dated this 13th day of January 2021.   Respectfully submitted,


                                       /s/ Justin R. Gaudio
                                       Amy C. Ziegler
                                       Justin R. Gaudio
                                       Allyson Martin
                                       Isaku M. Begert
                                       Greer, Burns & Crain, Ltd.
                                       300 South Wacker Drive, Suite 2500
                                       Chicago, Illinois 60606
                                       312.360.0080 / 312.360.9315 (facsimile)
                                       aziegler@gbc.law
                                       jgaudio@gbc.law
                                       amartin@gbc.law
                                       ibegert@gbc.law

                                       Counsel for Plaintiff Peanuts Worldwide LLC




                                          4
    Case: 1:20-cv-07286 Document #: 31 Filed: 01/13/21 Page 6 of 6 PageID #:3296




                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 13th day of January 2021, I will electronically file the

foregoing with the Clerk of the Court using the CM/ECF system, I will electronically publish the

documents on a website and I will send an e-mail to the e-mail addresses identified in Exhibit 3

the Declaration of Carrie J. Dumont and any e-mail addresses provided for Defendants by third

parties that includes a link to said website.


                                                /s/ Justin R. Gaudio
                                                Amy C. Ziegler
                                                Justin R. Gaudio
                                                Allyson Martin
                                                Isaku M. Begert
                                                Greer, Burns & Crain, Ltd.
                                                300 South Wacker Drive, Suite 2500
                                                Chicago, Illinois 60606
                                                312.360.0080 / 312.360.9315 (facsimile)
                                                aziegler@gbc.law
                                                jgaudio@gbc.law
                                                amartin@gbc.law
                                                ibegert@gbc.law

                                                Counsel for Plaintiff Peanuts Worldwide LLC




                                                  5
